           Case 1:92-cr-00019-VEC Document 98 Filed 12/08/20 Page 1 of 2

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 12/8/2020
 ------------------------------------------------------------, X
 UNITED STATES OF AMERICA,                                     :
                                                               :       92-CR-0019
                                                               :
                            -against-                          :         ORDER
                                                               :
                                                               :
 DOMINGO ROSARIO FIGUEROA,                                     :
                                                               :
                                             Defendant.        :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 11, 1992, Defendant was sentenced to 271 months’ imprisonment in

the Eastern District of Virginia;

        WHERAS on June 15, 1995, Defendant was sentenced by Judge Schwartz in the

Southern District of New York to 840 months’ imprisonment, to run consecutive to the 271

months’ sentence;

        WHEREAS on February 7, 2020, Defendant filed an amended § 2255 petition requesting

vacatur of his convictions on Count Six, Seven, and Eight;

        WHEREAS on May 6, 2020, this Court vacated Defendant’s § 924(c) conviction on

Count Six and denied the balance of the petition;

        WHEREAS Defendant’s resentencing is scheduled for December 10, 2020;

        IT IS HEREBY ORDERED THAT:

        1. The parties should be prepared to discuss the range of permissible sentencing options.

             Specifically, the parties must consider whether a potential time-served sentence on all

             Counts other than the remaining § 924(c) conviction on Count Seven and a minimum

             mandatory sentence of 20 years on Count Seven would require that Defendant serve

             another twenty years or whether a sentence could legally be structured so that the
        Case 1:92-cr-00019-VEC Document 98 Filed 12/08/20 Page 2 of 2




         mandatory twenty-year sentence for Count Seven would run from the expiration of

         the sentence imposed in the Eastern District of Virginia or some other date prior to

         the new date of sentencing but after the date the Eastern District of Virginia sentence

         expired.

      2. The parties should also be prepared to discuss whether the Supplemental Presentence

         Report and the Government’s letter erred when indicating that Count Seven carries a

         mandatory consecutive term of 25 years inasmuch as, at the time of the offense, the

         mandatory minimum sentence for a successive § 924(c) conviction was 20 years,

         consecutive to any other term of imprisonment.

      3. Separately, no later than December 9, 2020 at 5:00 p.m., the Government must

         inform the Court whether it has notified the victims of the crimes and whether either

         victim wants to be heard at Defendant’s resentencing.

      4. If the parties require more time to research these issues, either party is welcome to

         file a request to adjourn the resentencing.




SO ORDERED.
                                                      _________________________________
Date: December 8, 2020                                 VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                             2 of 2
